          Case 2:19-cv-01001-JCM-NJK Document 35 Filed 10/26/20 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   RONALD BOSKOVICH,
                                                            Case No.: 2:19-cv-01001-JCM-NJK
 8          Plaintiff(s),
                                                                          ORDER
 9   v.
10   GREAT BASIN WATER CO.,
11          Defendant(s).
12         On January 16, 2020, the parties filed a notice of settlement indicating that dismissal papers
13 would be filed promptly thereafter. Docket No. 32. Dismissal papers have not been filed.
14 Accordingly, dismissal papers must be filed no later than November 9, 2020.
15         IT IS SO ORDERED.
16         Dated: October 26, 2020
17                                                               ______________________________
                                                                 Nancy J. Koppe
18                                                               United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                                     1
